DUFOUR, J.
This cause, which is an appeal from a City Court, was referred to the Court en banc, without statement of facts by counsel or by the'judge before whom it was tried.
We are unable to pass upon it in the absence of information as to the nature of the testimony offered, its acceptance or exclusion, and of the grounds upon which objection was made thereto.
In the interest of justice, it is proper to return the case for trial before the judge who heard it, in order to supply the hiatus, and it is so ordered.